FILED
                             NOT FOR PUBLICATION                              SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDWARD DURNEY,                                   No. 11-16402

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00361-MHP

  v.
                                                 MEMORANDUM *
MAGNA INTERNATIONAL, INC.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                     Marilyn H. Patel, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Edward Durney, an attorney, appeals pro se from the district court’s

judgment dismissing his copyright infringement action on the basis of res judicata.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Holcombe v.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hosmer, 477 F.3d 1094, 1097 (9th Cir. 2009). We affirm in part, and vacate and

remand in part.

       The district court properly dismissed the claims against the Magna

defendants as barred by the doctrine of res judicata because Durney voluntarily

dismissed two earlier lawsuits against the Magna defendants that were based on the

same claims. See Fed. R. Civ. P. 41(a)(1)(B) (specifying when voluntary dismissal

of action operates as “an adjudication on the merits”); Owens v. Kaiser Found.

Health Plan Inc., 244 F.3d 708, 713-14 (9th Cir. 2001) (describing elements of res

judicata); Lake at Las Vegas Investors Grp., Inc., v. Pac. Malibu Dev. Corp., 933
F.2d 724, 728 (9th Cir. 1991) (closely related entities may invoke Rule 41(a)(1)(B)

res judicata).

       However, judgment was not properly entered as to defendants Paperboy

Ventures and Jaime Lewis, who have not yet appeared in this action and were not

party to both of the earlier lawsuits for purposes of res judicata. See Lake at Las

Vegas Investors Grp., Inc., 933 F.2d at 728. Accordingly, we vacate judgment as

to defendants Paperboy Ventures and Jaime Lewis and remand for further

proceedings as to those defendants.

       The parties shall bear their own costs on appeal.

       AFFIRMED in part; VACATED in part; and REMANDED in part.


                                          2                                    11-16402